Title: From George Washington to John Hancock, 24 December 1776
From: Washington, George
To: Hancock, John



Sir
Camp above Trenton falls Decr 24th 1776

That I should dwell upon the subject of our distresses cannot be more disagreable to Congress than it is painfull to myself. The alarming situation to which our Affairs are reduced, impells me to the measure. Inquiry and investigation which in most cases serve to devellope and point out a remedy, in ours, present more & greater difficulties. ’till of late I was led to hope from report, that no inconsiderable part of the Troops composing the Regiments that were with Genl Lee and those from Ticonderoga under Genl Gates, had enlisted again. This intelligence I confess gave me reason to expect, that I should have at the expiration of the present year, a force somewhat more respectable 

than what I find will be the case. having examined into the State of those Regiments, I am authorized to say from the information of their Officers, that but very few of the men have inlisted. Those who have, are of the Troops from Ticonderoga and were permitted to visit their friends and Homes, as part of the Terms on which they would reingage. In respect to those who marched with Genl Lee, I cannot learn that any have. Their refusal I am told, has not proceeded more from an aversion to the service or any fixed determination not to engage again, than from their wishes to return Home—the non appointment of Officers in some instances—the turning out of good and appointing of bad in Others, and the incompleat or rather no arrangement of them. A Work unhappily commited to the Management of their States: Nor have I the most distant prospect of retaining them a moment longer than the last of this instant notwithstanding the most pressing sollicitations and the obvious necessity for it. By the departure of these Regiments, I shall be left with Five from Virginia, Smalwoods from Maryland, a small part of Rawlins’s, Hands from Pensylvania, a part of Wards from Connecticut and the German Battallion, amounting in the whole at this time from Fourteen to Fifteen hundred effective men. This handfull and such Militia as may chuse to join me will then compose our Army.
When I reflect upon these things, they fill me with much concern, knowing that Genl Howe has a number of Troops cantoned in the Towns bordering on & near the Delaware, his intentions to pass as soon as the ice is sufficiently formed—to invade Pensylvania and possess himself of Philadelphia if possible. To guard against his designs & the execution of them shall employ my every exertion, but how is this to be done? As yet but few militia have gone to Philadelphia, and they are to be our support at this alarming crisis. Had I entertained a doubt of Genl How’s intentions to pass the Delaware on the dissolution of our Army and as soon as the ice is made, it would be now done away. An intercepted Letter from a Gentleman of Philadelphia who has joined the Enemy, to his Friend & Partner in the City, declares that to be their design—that the Army would be there in Ten or Twenty days from the 16th Instt the time of his writing, if the ice should be made—advises him by no means to remove their Stores—that they would be safe.
The Obstacles which have arisen to the raising of the New Army from the mode of appointing the Officers, induce me to hope, if Congress resolve on an additional number of Battallions to those already voted, that they will devise some other rule, by which the Officers, especially the Feild Officers, should be appointed. In case an augmentation should be made to the Eastern Regiments, a deviation from the

former mode, will operate more strongly as to them than to other Battallions; Because there have been many more Officers in service from those States, than the Regiments voted to be raised would admit of, by which means several deserving men could not have been provided for, had the utmost pains been used for the purpose and many Others of merit have been neglected in the late appointments & those of little worth & less experience, put in their places or promoted over their Heads. This has been the case with many of the best Officers.
The inclosed Letter from the Paymaster Genl will shew the state of the military Chest and the necessity of a large and immediate supply of Cash. The advances to the Officers for bounty and the recruiting service are great, besides the Regiments at the expiration of this Month, will require payment of their claims. At the same time it will shew the justice of the clamours made by some Officers respecting their pay, and the abuses they have practised. Whenever they have not been paid it was because their Abstracts were not made up. I have the Honor to be with great esteem Sir Your Most Obedt Servt

Go: Washington


P.S: If the Public Papers have been removed from Philadelphia I hope those which I sent by Lt Colo. Reed before we left New York have not been forgot. If they have not, I beg the favor of you to break open the Chest and send me the Several Letter Books sealed up having frequent occasion to refer to ’em.


Go: Washington
